Conlan, J.
The action is for negligence in the management of one of the defendant’s horse-cars when the plaintiff was attempting to board it for the purpose of taking passage thereon.
It is conceded by the appellant that there are no questions* of fact before this court, exéept that of excessive damages, and in, the brief of its counsel the following appears: “It is unnecessary to *9refer to the particular facts of 'the action, as, without doubt, the case upon the facts was one for the jury to pass upon.” Nor, was there any exception to the charge by which the case was submitted to the consideration of the jury.
In the course of the charge the trial judge said: “ The plaintiff’s contention is that he was deprived of his earning power for five months, and that he suffered a severe shock and severe pain. You will determine whether or not such was the case and ascertain what should be the amount of the verdict.”
It is the appellant’s contention that the award of the jury was excessive, but just in what precise particulars we are unable to' see. It was said in McIntyre v. Q-iblin, 100 U. S. 572, that the jury had a right to award fair compensation for the physical and mental suffering caused by the injury.
The amount of damages is particularly within the province of the jury, and unless they are so 'outrageous as to strike every one with the enormity and injustice of them, and so as to induce the court to believe that the. jury must have acted through prejudice, partiality or corruption, the court on appeal will not interfere. Coleman v. Southwick, 9 Johns. 51-52. And in Minick v. City of Troy, 19 Hun, 253, the court, following the views of Mr. Chief Justice Kent, in the case last cited above, said: “But this question of damages is for the jury, and their determination of it must be accepted as final, in the absence of fair inference of improper influence. It is the prerogative of the jury to pass upon this subject, and their conclusion cannot be disturbed by the court- on appeal, unless it be in some way made to appear quite manifestly that the result was reached through passion, partiality, prejudice or corruption.” Bierbauer v. R. R. Co., 15 Hun, 564; Peck v. N. Y. Central & Hudson R. R. R. Co., 8 id. 286.
We are unwilling to say, that under all the circumstances, a verdict of $2,000, is excessive, and as there are no other questions of fact for review, presented by' the record, the judgment must be affirmed.
O’Dwyer,. J., concurs.
Judgment affirmed, with costs.